Citation Nr: 1714924	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-56 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 29, 2016, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from December 1963 to December 1965, including approximately three-and-a-half months in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) St. Petersburg, Florida in which service connection for posttraumatic stress disorder was granted.  An effective date of March 29, 2016, was assigned for the grant of service connection for PTSD; the Veteran is seeking an earlier effective date.

In February 2017, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.


FINDINGS OF FACT

1.  On August 21, 2007, the Veteran sought VA medical treatment for symptoms of PTSD.

2.  VA treatment records reflect that a diagnosis of PTSD was considered in December 2007, based on stressors of the Veteran being near dead and wounded soldiers in Vietnam, as well as experiencing incoming mortar fire and being shot at by snipers.

3.  VA received the Veteran's initial claim of entitlement to service connection for PTSD on October 23, 2007, which was denied in a June 2008 rating decision based on unverified claimed stressful events and a lack of a confirmed diagnosis of PTSD.

4.  A VA screening of the Veteran for PTSD was positive in December 2008, and VA treatment records dated in January 2009, and April 2009, reflect that a VA psychiatrist was treating the Veteran for PTSD related to his military service.

5.  VA received the Veteran's request to reopen his claim of entitlement to service connection for PTSD on August 20, 2010, which was reopened and again denied in an August 2011 rating decision based on a lack of a diagnosis of PTSD.

6.  VA treatment records dated in July 2012 reflect that a VA psychiatrist was continuing to treat the Veteran for PTSD related to his military service.

7.  As new and material evidence was received within the one year period prior to the June 2008 and August 2011 decisions becoming final, this evidence is considered as having been received in connection with the claims that were pending at the beginning of the appeal period.

8.  The date of receipt of the Veteran's original claim for service connection for PTSD is later than the date entitlement arose.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of October 23, 2007, but not earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date earlier than March 29, 2016, for the award of service connection for his PTSD.  In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  The Merits of the Claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

On October 23, 2007, the RO received the Veteran's VA Form 21-4138 in which he sought service connection for PTSD that he felt was related to his tour in Vietnam.  Review of the evidence of record at the time of the June 2008 rating decision that denied the claim for PTSD reveals that, on August 21, 2007, the Veteran sought VA medical treatment for symptoms of PTSD.  Thereafter, VA treatment records reflect that a diagnosis of PTSD was considered in December 2007, based on the Veteran's reported stressors of being near dead and wounded soldiers in Vietnam, as well as experiencing incoming mortar fire and being shot at by snipers.  The Veteran's claim was denied in a June 2008 rating decision based on unverified claimed stressful events and a lack of a confirmed diagnosis of PTSD.  At that time, no service personnel records were included in the evidence of record except for the DD Form 214 and DA Form 20.  Within one year of the June 2008 denial, a VA screening of the Veteran for PTSD was positive in December 2008, and VA treatment records dated in January 2009, and April 2009, reflect that a VA psychiatrist was treating the Veteran for PTSD related to his military service.

VA received the Veteran's request to reopen his claim of entitlement to service connection for PTSD on August 20, 2010, which was reopened in a rating decision issued in August 2011.  The August 2011 rating decision reflects that the RO considered the Veteran's DD-214 that showed he had service in Vietnam, and the Veteran's report that he experienced fear during service while in the combat zone which the RO found triggered the duty to provide the Veteran with a VA examination.  The PTSD claim was denied in the August 2011 rating decision based on a lack of a diagnosis of PTSD.  However, VA treatment records dated in July 2012 reflect that a VA psychiatrist was continuing to treat the Veteran for PTSD related to his military service.  

The RO obtained additional service personnel records in December 2015.  The Veteran submitted another claim for service connection for PTSD in March 2016.  A January 2016 letter from the Veteran's VA treating psychiatrist states that the Veteran was being treated for chronic PTSD.  The August 2016 report of a VA psychological examination indicates that the examiner rendered a diagnosis of PTSD related to the Veteran's stressors of working in an office in a combat zone located next to a military hospital as well as hearing mortar fire and rocket fire.  The RO utilized the August 2016 psychology examination report in its finding that service connection for PTSD was warranted.  

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after the Veteran submitted his claim for service connection for PTSD in October 2007, as well as the Court's holdings in Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA has constructive notice of VA treatment records), Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained), and Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim).

Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  Here, the Secretary can be deemed to have constructive knowledge of VA's positive PTSD screening of the Veteran in December 2008, as well as the VA treatment records dated in January 2009, and April 2009, demonstrating that a VA psychiatrist was treating the Veteran for PTSD related to his military service, which constitute new and material evidence and therefore is evidence to be considered in conjunction with the claim that gave rise to the June 2008 decision.  While the Veteran's claim was subsequently reconsidered in an August 2011 rating decision, which could have been considered as a determination directly responsive to the new submission under Beraud, subsequent VA treatment records for the Veteran reflect his continued treatment for PTSD dated within one year of the August 2011 denial of service connection for PTSD based on no diagnosis of PTSD.  Therefore, the Board finds that new and material VA medical evidence was received within the appeal period after the June 2008 rating decision and within the appeal period after the August 2011 rating decision, and so this evidence is to be considered as having been filed in connection with the claims that were pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Consequently, the date of the claim is the date of the original claim for service connection for PTSD which was received on October 23, 2007.  

In regard to the date entitlement arose, the evidence of record demonstrates that the Veteran was being evaluated for a psychiatric condition that the Veteran attributed to in-service events at the time of the June 2008 rating decision.  See VA treatment records dated in August 2007 and December 2007.  This psychiatric condition was ultimately diagnosed as PTSD related to the Veteran's military service by his VA treating psychiatrist and finally confirmed on VA examination.  The Veteran's lay contentions that he suffered from a disability related to service were subsequently confirmed by medical professionals.  Consequently, entitlement to service connection for PTSD arose at some time prior to the date of his claim and, thus, his date of claim is later.  Based on the above, the Board finds that an effective date of October 23, 2007, is warranted for the award of service connection for the Veteran's PTSD. 

An earlier date prior to October 23, 2007, is not warranted because the evidence of record indicates that the Veteran did not submit a claim for service connection for PTSD within one year of his separation from service in December 1965, or prior to October 23, 2007.  As previously noted, with a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, to the extent that the Veteran contends that because his VA treatment records show treatment for psychiatric problems prior to the date of his claim the effective date should be the date of the initial treatment, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (providing that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  In this case, the Board is unable to identify a reasonable basis for granting an effective date earlier than October 23, 2007, for service connection for PTSD.


ORDER

Entitlement to an effective date of October 23, 2007, but not earlier, for the grant of service connection for PTSD is granted. 


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


